Bashara, J.
(dissenting). I must respectfully dissent. MCLA 750.227; MSA 28.424 imposes strict liability for the carrying of certain types of specifically proscribed articles. People v Smith, 393 Mich 432; 225 NW2d 165 (1975), recognized that the statute did not include firearms of any sort in the phrase "other dangerous weapon”. It was on that basis that the Smith Court excluded the carrying of an M-l rifle.
The majority seeks to use the dicta in the Smith case to show that even the carrying of a steak knife would be illegal under the statute. However, assuming arguendo that the dicta cited by the majority were binding, a finding must be made that the instrument used was, indeed, a "stabbing weapon”.
In the case at bar, the only use made of the machete by the defendant, in the eight months preceding his arrest, was to shorten trousers. Previously he had occasionally used it to chop tree limbs. Under such circumstances, I am inclined to be guided by the decision in People v Vaines, 310 Mich 500; 17 NW2d 729 (1945). That case speaks directly to the issue at hand as the law of the case, and not incidentally, as in Smith, supra. I would reiterate the majority opinion’s quote from Vaines:
"We are convinced that the legislature intended the words 'other dangerous weapon’, as used in section 227, to mean any concealed article or instrument which the carrier used, or carried for the purpose of using, as a weapon for bodily assault or defense. The legislature *451certainly did not intend to include as a dangerous weapon the ordinary type of jackknife commonly carried by many people, unless there was evidence establishing that it was used, or was carried for the purpose of use, as a weapon.” Id, at 506. (Emphasis added.)
I would, therefore, reverse and remand for a new trial. I would also suggest that the trial judge instruct the jury to the effect that unless the weapon used was specifically referred to in the statute, the jury must find that the defendant intended to use it as a weapon.